 In the Matter OfUNIVERSALCAMERACORPORATIONandHIRECHAIRMANCase No. 2-C-5760.-Decided August 31, 1943DECISIONANDORDEROn February 18, 1947, Trial Examiner Sidney L. Feiler issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed, asset forth in the copy of the Intermediate Report attached hereto.Thereafter, the complainant and counsel for the'Board filed exceptionsand supporting briefs.The Respondent submitted a brief in supportof the Trial Examiner's Intermediate Report.On March 4, 1947, the Board granted the request of the complainantand the Respondent for oral argument before the Board.On May 12,1948, the Board reconsidered its action and rescinded its leave for oralargument, with leave to the parties to submit, within 20 days from thedate of notification, a supplemental brief or written argument in lieuof oral argument originally requested.Pursuant to the provisions of Section 3 (b) of the Act, as amended,the Board has delegated its powers in connection with this case to athree-man panel consisting of the undersigned Board Members.*The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the Trial Examiner's findings of fact withcertain exceptions noted below, but reverses his conclusions andrecommendations.The Trial Examiner found that the evidence failed to sustain theallegation of the complaint that Chairman was discharged in violationof Section 8 (4) of the Act.'We disagree. In our opinion, a pre-'Chairman Herzog and Members Reynolds and Murdock.IThe provisions of Section 8 (4) of the National Labor Relations Act, which the com-plaint alleged was violated,are continued in Section 8 (a) (4) of the Act as amended bythe Labor Management Relations Act, 1947.79 N. L.R. B., No. 55.379 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDponderance of the evidence shows that Chairman's discharge was dueto the Respondent's resentment against Chairman because he had testi-fied for the Union at a representation hearing on November 30, 1943.We believe that the Trial Examiner, in finding otherwise, failed toappreciate the strength of theprima faciecase against the Respondentestablished by the evidence, and erroneously credited certain im-plausible testimony adduced by the Respondent in explanation ofthe circumstances leading up to Chairman's discharge 2As fully detailed in the Intermediate Report, the record shows con-clusively that Chairman incurred the hostility of the Respondent, andespecially of Chief Engineer Kende, who ultimately dischargedhim, by testifying favorably to the'Union's position, and unfavorablyto the Respondent's at the Board hearing in a representation, case onNovember 30, 1943. Politzer, Chairman's immediate superior, warnedChairman in advance not to testify for the Union; a and a few hoursafter Chairman's appearance as a witness, Kende angrily upbraidedhim for testifying.On the following day, Kende, in conference withPolitzer and Personnel Manager Weintraub, launched an investiga-tion of Chairman's record for the purpose of finding an excuse todischarge him.Both Kende's own testimony and Politzer's con-temporaneous statements to Chairman and Goldson show beyond anyreasonable doubt that this search for a pretext was motivated byKende's indignation over Chairman's testimony.The net result ofthis conference on December 1 was that neither of the causes for dis-charging Chairman then suggested by Kende proved feasible. Politzerassured Kende that Chairman was efficient and a few days later alsoreported, after making inquiry as he was instructed to do, that Chair-man was not a Communist. Nothing, therefore, was done about Chair-man at that time.4'It appears that the Trial Examinerin weighingthe evidence in this case was guidedby a standard more rigorous than was laid down in the Act for the guidance of the Boardin performance of its fact-finding function.The Board is only enjoined to predicate itsfindings ona preponderanceof the evidence,not a conclusive quantum,and it may,of course,draw reasonable inference as to such matters as motive which cannot in the nature ofthings be proved other than circumstantially(NL. R B. v Bird Machine Co,161 F (2d)589 (C.C A 1) ; NL R. Bv.AbbottWorsted Mills, Inc,127 F (2d) 438(C. C A 1)N. L R. B. v. AmericanLaundry MachineryCo, 138 F.(2d) 889(C C. A. 2) )8Politzer was in charge of the maintenance employees whose unit grouping was the issuein dispute in the representationproceedingTogether with Chief EngineerKende, hetestified for the Respondent at the samehearingat which Chairman testified.Politzerknew that Chairman sympathized with the employees'efforts to secure separate bargainingrepresentation,and he told Assistant Engineer Goldson that"the Company knew" thatChairman was"with the men " Politzer was obviously in a position to know the Respond-ent's attitude and probable intentions regarding Chairman's appearance as a witness forthe Union,and we find that his warnings are evidentiary of the Respondent's animus againstChairman.It is entirely immaterial that, as the Trial Examiner observed,Politzer'smotives in warning Chairman were "friendly."4 In finding that the conference of December 1 did not result in "any plan for Chairman'sdischarge,"the Trial Examiner discounts the significance of that conference and Kende's UNIVERSAL CAMERA CORPORATION381In the face of this clear evidence of the Respondent's animus againstChairman and its desire and intention to discharge him because of histestimony at the Board hearing if a pretext could be found, it wasincumbent upon the Respondent to go forward to show convincinglythat when Chairman was actually discharged-by Kende himself-Sweeks later, ostensibly because of an episode that was then stale, thereal reason was something other than Chairman's appearance as a wit-ness.5Contrary to the Trial Examiner, we find the Respondent'sexplanation of the discharge implausible.Kende ordered Chairman's discharge on January 24, 1944, ostensi-bly because of a complaint lodged against Chairman by PersonnelManager Weintraub, to the effect that Chairman had been guilty of"gross insubordination" in an encounter with Weintraub in the planton the night of December 30, more than 3 weeks before. Politzer,who was Chairman's immediate superior, and was himself responsibledirectly to Kende, opposed Weintraub's demand for the discharge.Kende nevertheless ruled peremptorily in Weintraub's favor, with-out questioning Chairman himself or otherwise independently in-vestigating the December 30 incident.That episode itself was aheated argument between Weintraub and Chairman, precipitated byWeintraub's order that Chairman send home an employee whomChairman had stationed on stand-by duty.The record shows thatWeintraub's authority to give Chairman such an order was at leastquestionable.Moreover, whether or not Weintraub had this author-ity, the dispute ended with the two men shaking hands and agreeingto "forget" their differences. It was, at most, only a squabble betweentwo supervisors, one of whom, Chairman, reasonably questioned theother's authority in the circumstances; it was not an instance of "grossinsubordination" on Chairman's part. ,During the next 31/2 weeks, the Respondent neither reprimandedChairman for his supposed impertinence to Weintraub, nor took anydisciplinary action against him. Indeed, Politzer, when Chairmanreported the affair to him on December 31, assured Chairman that itwas Weintraub, rather than Chairman, who had been "out of order."The only testimony offered by the Respondent in explanation of thelong delay between Chairman's alleged misconduct and his punish-ment, is that of Weintraub and Politzer to the effect that Politzer as-sured Weintraub, within a day or two after December 30, that Chair-man intended to resign in about 10 days. The Respondent asserts thatWeintraub thereupon lodged no complaint against Chairman untilJanuary 24 because he had in the meantime been expecting Chairmanmotivation as revealed by it.We do not adopt the Trial Examiner's appraisal of thisincident5Cf.Montgomery Ward & Co v N L R B,107 F. (2d) 555, 560 (C C. A. 7). 382DECISIONSOF NATIONAL LABOR RELATIONS BOARDto leave, andonly noticed, on or about January 24, that Chairman wasstill at work.The TrialExaminerbelieved this testimony, althoughhe flatly discredited Politzer's statement, contradicted by Chairman,that Chairman had in fact agreed to resign, and although he alsofound both Weintraub and Politzer to be unreliable witnesses in manyrespects.We cannot accept the Trial Examiner's finding that Polit-zer, in effect, invented the story that Chairman intended to resign inorderto appeaseWeintraub and gain time for Chairman, for thisfinding is irreconcilable with the other related facts, and all the otherevidence bearing on Politzer's behavior and attitudes at that time .6We find, then, that the record contains no credible explanation ofWeintraub's failureto call for disciplinary action against Chairman,on account of their quarrel on December 30, until about a month afterthe event.We think that on this record, Weintraub's revival of theDecember 30 episodeas a basisfor demanding Chairman's discharge,and Kende's summary ruling on that demand, despite Politzer's oppo-sition, are reasonably explained only by the other facts to which wepreviously adverted : The Respondent's extreme animus againstChairman because of his testimony at the Board hearing despite itsprior warning, and its promptly conceived plan-which was initiallyfrustrated, but not shown to have been abandoned-to find a pretext,for discharging him.7We find, on the entire record, that Chairmanwas discharged for testifying at the Board hearing, in violation of6There is also no plausible support for the Trial Examiner's conclusion that Weintraub"chose to make an issue" of the December 30 episode,which he had promised to "forget,""when he learned that Politzer was investigating his [Weintraub's]conduct."Thisfinding,based on the testimony of Politzer,whom the Trial Examiner generally dis-credited,is in direct conflict with Weintraub'sown testimony concerning his allegedconversations with Politzer at that time;and it is inconsistent with the testimony ofZicarelli,who was elsewhere specifically credited by the Trial Examiner where his testi-mony was in conflict with Weintraub's,Zicarelli,who had mediated between Weintrauband Chairman during the December 30 encounter,testifiedthat whenhe spoke to Wein-traub the next day, Weintraub assured him that the incident was "forgotten."Wein-traub admitted the conversation,although he denied that this was what he said toZicarelli.7 The Trial Examiner found that there was insufficient"proof" to establish"an arrange-ment between Kende and Weintraub to penalize Chairman for testifying" ;also that Wein-traub's conduct on December 30, in his quarrel with Chairman,"was not actuated byreason of Chairman's pro-union testimony at the representation hearing."We agree that,for all that appears,Weintraub'sanimosity toward Chairman,exhibited during, theirapparently fortuitous encounter on December 30, was not specifically attributable toChairman's testimony at the Board hearing. It is also true that there is nodirectevi-dence of an explicit understanding between Kende and Weintraub,subsequent to theconference on December 1, that Weintraub would either create the December 30 inci-dent itself,or exploit that particular incident as the basis for Chairman'sdischarge.However, the absence of direct and detailed evidence of such a conspiracy, as the TrialExaminer suggests and finds unproved,does not militate against our conviction that itwas actually because of Chairman's testimony at the Board hearing,and only ostensiblybecause of the resurrected December 30 episode,that Weintraub and Kende brought aboutChairman'sdischarge.On the evidence before us,we have no substantial doubt thatdiscrimination occurred;neither in this nor in any similar case is it necessary that wehave positive proof blueprinting themethodwhereby that discrimination was planned andaccomplished. UNIVERSAL CAMERA CORPORATION383Section 8 (4) of the Act.We therefore reverse Conclusion of Law No.3 set forth in the Intermediate Report.The effect of the unfair labor practices upon commerceThe activities of the Respondent set forth above, occurring in con-nection with the operations of the Respondent described in the Inter-mediate Report, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.The RemedyThe Respondent contends that Chairman's position was abolishedupon Chairman's discharge, and that for this reason no reinstatementcan be ordered, even if the Board finds that the Respondent dis-charged Chairman in violation of the Act.The record, however,does not support the Respondent's contention.Chairman's positionwas neither abolished nor substantially modified after his discharge.Chairman was replaced by maintenance mechanic Sebia, who was up-graded and made foreman in charge of Chairman's shift. In his newposition Sebia directed and supervised the work of his crew.Heworked with his hands part of the time, and did not work on engineer-ing plans.At the time of Chairman's discharge, the Respondent em-ployed three assistant engineers, each of whom was in charge of a shiftof maintenance mechanics.After Chairman's discharge, only Chair-man's job was modified in name only while the duties of the other twoassistant engineers remained substantially the same.,,As it has been found that the Respondent discriminated againstChairman for having given testimony under the Act and therebyviolated Section 8 (4) of the Act, we shall direct that the Respondentoffer him immediate and full reinstatement to his former or a sub-stantially equivalent position without prejudice to his seniority orother rights or privileges.We shall also order that the Respondentmake Chairman whole for any loss of pay he may have suffered byreason of his discriminatory discharge by payment to him of a sumequal to the amount he would normally have earned as wages duringthe periods : from January 25, 1944, to the date of the IntermediateReport herein, and from the date of the Decision and Order hereins Assistant Engineer Goldson testified that he is presently in charge of the crew ofmaintenance mechanics on the 7 30 a. in to 4: 30 p m. shift and that he has a jobequivalent to that of Chairman.Chief Engineer Kende testified that the scope of dutiesof the two maintenance engineers remained the same as Chairman's, after the latter'sdischarge. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the date of the Respondent's offer of reinstatement, less his net earn-ings during the same periods .9Because of the Respondent's unlawful conduct we are persuadedthat, unless enjoined, danger of the commission by the Respondent inthe future of like and related unfair labor practices is to be antici-pated from the Respondent's conduct in the past. In order to effec-tuate the policies of the Act, we shall order the Respondent to ceaseand desist from discharging, or otherwise discriminating against anyemployee because he has filed charges or given testimony under theAct, or in any other manner interfering with the rights of employeesto file and prosecute charges and to give testimony snider the Act.The Respondent contends that as a matter of law because super-visors are excluded from the coverage of the Act, as amended by theLabor Management Relations Act, 1947, it would not effectuate thepolicies of the Act to order the reinstatement of Chairman, who atthe time of his discharge occupied a supervisory position, and thatthe Board, in any event, is powerless to remedy unfair labor practicesengaged in by the Respondent prior to the amendment of the Act onAugust 22, 1947, which ceased to be such after the amendments.Forthe reasons set forth in our opinion inMatter of Republic Steel Cor-poration (Upson Division) 10we find no merit in the Respondent'scontention.The Respondent also contends that the Board may not issue an-order directing reinstatement and back pay for Chairman in view ofthe provision of Section 10 (c) of the Act, as amended, which pre-cludes the Board from directing reinstatement, or back pay, for anyemployee who has been suspended for cause.We find no merit in thecontention.Assuming that the provision has retroactive applicationto events that occurred prior to the effective date of the amendmentsto the Act, it is not applicable to the instant case, for Chairman'sdischarge, as we have found, was not "for cause," but for his havinggiven testimony under the Act.`CONCLUSIONS OF LAW1.International Brotherhood of ElectricalWorkers, Local #3,affiliated with American Federation of Labor, is a labor organization,within the meaning of Section 2 (5) of the Act.0 By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the Respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company,8 N. L. R. B. 440Monies received for work performed uponFederal, State, county, municipal, or other work-relief projects shall be considered as earn-ings.SeeRepublic Steel Corporation v N. L. R. B.,311 U. S. 7.10 77 N. L R. B 1107; see alsoMatter of Briggs Manufacturing Company,75 N. L. R B.569.Cf.Matter of Westinghouse Electric Corporation, 77 N LR B 1058. UNIVERSAL CAMERA CORPORATION3852.By discharging Imre Chairman and failing to reinstate himbecause he had testified for International Brotherhoodof ElectricalWorkers, Local #3, affiliated with the American Federation of Labor,at a representation hearing on November 30, 1943, the Respondent hasengagedin andis engaging in unfair labor practices within the mean-ing of Section 8 (4) ofthe Act.3.The aforesaidunfairlabor practicesare unfair labor practicesaffecting commerce,within the meaning of Section 8 (4) of the Act.'?ORDERUpon the entire record in the case, and pursuant to Section 10 (c) of .the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that the Respondent, UniversalCamera Corporation, New York City, and its officers, agents,succes-sors, and assigns, shall:1.Cease and desist from discharging or otherwise discriminatingagainst any employee because he has filed charges or given testimonyunder the Act, or in any other manner interfering with the right ofemployees to file and prosecute charges and to give testimony underthe Act.^.Take the following ;.ffirmative action which the Board finds willeffectuate the policies of the Act :'(a)Offer In-ire Chairman immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice tohis seniority or other rights and privileges;(b)Make Imre Chairman whole for any loss of pay he hassufferedbecause of the Respondent's discrimination against him, by paymentto him of a sum of money equal to the amount he would normallyhave earned as wages during the following periods : from January 25,1944, to the date of the Intermediate Report herein, and from the dateof the Decision and Order herein to the date of the Respondent's offerof reinstatement,'less his net earnings during thesame periods;(c) Post at its plant in New York City, copies of the notice attachedhereto, marked "Appendix A`'Copies of said notice, to be fur-nished by the Regional Director for the Second Region, shall, afterbeing duly signed by the Respondent's representative, be posted bythe Respondent immediately upon receipt thereof and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,I The provisions of Section 8 (4) of the National Labor RelationsAct, whichthe Boardfound wereviolated,are continued in Section 8 (a) (4) of the Act, as amended by theLabor Management RelationsAct, 1947"' In the event that this Order is enforced by decree of a Circuit Court of Appeals, thereshall be inserted before thewords "A DECISION AND ORDER"the words"DECREE OFTHE UNITED STATES CIRCUIT COURT OF APPEALS ENFORCING " 386DECISIONSOF NATIONALLABOR RELATIONS BOARDincluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material ;(d) Notify the Regional Director of the Second Region in writingwithin ten (10) days from the date of this Order what steps the Re-spondent has taken to comply herewith.MEMBER REYNOLDS, dissenting :I disagree with the conclusion of my colleagues that Imre Chairmanwas discriminatorily discharged by the respondent in violation ofSection 8 (4) of the Act. I am of the opinion, shared in by the TrialExaminer, that the evidence does not sustain a finding that the violentaltercation which took place on December 30, 1943, between ChairmanandWeintraub, respondent's personnel director, was actuated byreason of Chairman's testimony at the prior representation hearing,or that Chief Engineer Kende's motive in sustaining Weintraub'sdemand that Chairman be dismissed was based upon anything otherthan his evaluation of Weintraub's request.Accordingly, I would adopt the recommendation of the Trial Examiner that the complaint be dismissed in its entirety.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT DISCHARGE or otherwise discriminate against anyemployee because he has filed charges or given testimony underthe Act.WE WILL NOT in any other manner interfere with the right ofour employees to file or prosecute charges and to give testimonyunder the National Labor Relations Act.WE WILL OFFER to Imre Chairman immediate and full reinstate-ment to his former or substantially equivalent position withoutprejudice to any seniority or other rights and privileges previouslyenjoyed and make him whole for any loss of pay suffered as aresult of the discrimination.------------------------------Employer.Dated -----------------By ---------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.0 UNIVERSAL CAMERA CORPORATION387INTERMEDIATE REPORTMr. Jerome I. Macht,for the Board.Kaye, Scholer, Fierman & Hays, Esqs.,New York, N. Y.,by Mr. Beryl H. Levy,for the respondent.Mr. Imre Chairman,the charging party, in person.Mr. John K. Lapham,New York, N. Y., for Local No. 3, International Brother-hood of Electrical Workers, A. F. L.STATEMENT OF THE CASEUpon a charge duly filed by Imre Chairman, the National Labor RelationsBoard, herein called the Board, by the Regional Director for the Second Region(New York, New York), issued its complaint, dated October 2, 1946, againstUniversal Camera Corporation, New York, New York, herein called the respond-ent, alleging that the respondent had engaged in and wasengagingin unfairlabor practices affecting commerce within the meaning of Section 8 (1) and (4)and Section2 (6) and (7) of the National LaborRelationsAct, 49 Stat. 449,herein called the Act.Copies of the complaint, together with notice of hearingthereon, were duly served upon the respondent, Imre Chairman, and Local No. 3,International Brotherhood of Electrical Workers, A. F. L., herein called theUnion.With respect to unfair labor practices, the complaint alleges in substance thatthe respondent discharged lire Chairman on or about January 25, 1944, andfailed and refused to reinstate him because he gave testimony under the Act.In its answer, dated October 22, 1946, the respondent admits the jurisdictionalallegations set forth in the complaint and the discharge of Chairman, but deniesthe commission of any unfair labor practices.The answer also alleges theaffirmative defenses that (1) Chairman resigned, but reconsidered and thaton discovering this fact the personnel manager ordered his discharge; (2) thatthe delay in issuing the complaint constitutes laches.Pursuant to notice a hearing was held at New York, New York, from October28 through November 8, 1946, before the undersigned, Sidney L Feiler, the TrialExaminerdesignated by the Chief Trial Examiner. The Board and the respond-ent were representedby counsel.The dischargee appeared in personThe Unionappearedby a representative on the opening day of the hearing, but was notrepresentedthereafter.Fullopportunity to be heard, to examine and cross-examinewitnesses,and to introduceevidence bearing on the issues was affordedall parties.During thehearing,counsel for the Board moved to amend thecomplaintby alleging an additional reason for the discharge ; namely, thatChairman was discharged for assisting the Union and engaging in other con-certed activities protected by the Act, said action being in violation of Section8 (3) of the Act. The motion was denied. Counsel for the respondent movedto amend its answeras to the defense of lathes to allege that the delay inissuing the complaintand the delay of Chairman in filing a charge constitutedlaches.The respondent also included in itsmotion to amend a new defense thatChairman'sposition had been abolished.The motion was granted.At theconclusionof theBoard's case-in-chief, counsel for the respondent moved todismiss thecomplaint.This motionwas denied.After all the testimony hadbeen presented, counsel for the Board moved to conform the pleadings to theproof as to formal matters. Thismotionwas granted without objection. Counselfor the respondentthen renewedthemotion to dismiss the complaint and 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDargument thereon was presented.Decisionwas reserved and said motion isdisposed of by the findings,conclusions,and recommendationsherein.Oppor-tunity was then afforded the parties to file briefs and/or proposed findings offact andconclusions of law.The respondent submitted a brief containing pro-posed findings and conclusions,which are disposedof hereinafterUpon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is a Delaware corporation having its principal office and placeof business in New York City, New York. where it has been and is engaged inthe manufacture, sale and distribution of optical lenses, binoculars and relatedproducts.During the year preceding the issuance of the complaint, the re-spondent purchased materials valued in excess of $1,000,000, of which approxi-mately 50 percent was transported to its plant in New York from points outsidethe State of New York. During the same period, the respondent manufacturedat its plant in New York products valued in excess of $1,000,000, of which ap-proximately 50 percent was sold and transported to points outside the Stateof New York.The respondent did not contest the jurisdiction of the Board and the under-signed finds that the respondent at all relevant times was and is engaged incommerce within the meaning of the Act.II.THE ORGANIZATIONINVOLVEDLocal No. 3, International Brotherhood of Electrical Workers, affiliated withAmerican Federation of Labor, is a labor organization admitting to member-ship employees of the respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The defense of lathesThe respondent in its amended answer raised the defense of laches and reliedon the alleged delays in Chairman's filing of a charge 'and the issuance of thecomplaint in this proceeding.Chairman was discharged on January 25, 1944On January 28, 1944, theUnion filed a charge on his behalf alleging that he had been discharged in viola-tion of Section S (1) and (4) of the Act. On January 25, 1945, the Union ad-dressed a letter to counsel for the respondent notifying them that it had with-drawn the charge, as of that dateOn February 3, 1945. Chairman filed a chargein his own behalfOn February 7, 1945, a Board Field Examiner addressed aletter to the respondent notifying it of the Union's wlthdiawal of the charge, thefiling of a charge by Chairman, quoting material from it, and concluding withthe statement that the examiner had recommended issuance of a complaint. Therespondent also received a letter from the Regional Director, dated February 10,1945, advising it that with his approval the Union's charge had been withdrawn,without prejudiceThe complaint was subsequently issued on October 2, 1946.The record of the filing of two charges afoie-mentioned and the correspondencethereon shows that there was no delay in the presentation to the Board of theclaim that Chairman was discriminatorily dischargedLater, when the Union UNIVERSAL CAMERA CORPORATION389withdrew its charge, Chairman filed a charge on his own behalf within a weekand the respondent was advised of the charge, the substance thereof, and of theintended recommendation that a complaint issue. It was not necessary thatChairman file the original charge and the undersigned finds that there was nolaches in the presentation of Chairman's claim to the Board.Furthermore, thedefense is not valid as to the lapse of time between the filing of the charges andthe issuance of the complaint'B. The d ischai ge of Imi e Chairman1.Organizational activity among the maintenance mechanics: the representationproceedingThe general production employees at the respondent's plant had been repre-sented by a union from March 1942. A group of maintenance mechanics soughtmembership in that union, but their applications were refused. In the fall of1943, some of these employees joined the Union herein which filed a petition foran election and certification of representatives.A hearing on the petition wasconducted commencing November 26. 1943.The Board, in its decision, directedthat an election be conducted among the maintenance employees 2The Union wassuccessful and thereafter entered into a contract with the respondent. Subse-quent relations between the Union and the respondent have been satisfactoryImre Chairman took part in the representation proceedings and the events pre-ceding it.He was employed by the respondent on August 22, 1943, in a super-visory capacity as an assistant or maintenance engineer and was placed in charge,of the maintenance mechanics on the shift from 4 p in to midnight.At the timeChairman was hired the maintenance workers were actively discussing prob-lems of self-organizationChairman was invited to and did appear at severalmeetings of these employees and gave advice and assistance.He also appearedat their request at the November 26 and November 30 sessions of the representa-tion hearing.While the proceeding was non-adversary in nature the parties.advanced opposing contentions and extensive testimony was adduced.These-contentions were summarized by the Board in its decision, as follows:The I. B. E W. [the Union herein] contends that all maintenance mechanics,maintenance mechanics' helpers, and carpenters, constitute an appropriateunitThe Company and Local 208 contend (1) that the employees in the,I.B. E. W unit are covered by the existing contract, and (2) that suchemployees do not constitute an appropriate unit because (a) they properlybelong in an industrial unit, and (b) the I. B. E. W. unit encompasses two.groups of maintenance employees, "optical" and `building" having nothingin common with each other.Chairman attended the November 26 session of the representation hearing atthe request of the maintenance mechanics, but did not testify.Chairman testi-_fled in the instant proceeding that after that session, but before the secondsession on November 30, he had a conversation with his immediate superior,.Plant Engineer Benjamin Politzer, in which Politzer cautioned him that itINL R B v Electric Vacuum CleanerCo., 315 U S 685, reversing 120 F (2d) 611(C C. A 6), setting aside 18 N L It B 591: NL. R B v Berkshire Knittsnq Mills,121F (2d) 235 (C C A 3), remanding 17 N L R B 239,Tiiplea Screw Co v. N L R B—117 F (2d) 858 (C C A 6), entoicing 25 N L R B 1126' flatter ofUnii,eisal Camera Corporation,54 N L R B 1037509095-49-vol 7926 390DECISIONSOF NATIONALLABOR RELATIONS BOARDwould not do him any good to testify. Politzer denied making this statement,but his denial is not credited.During the same period Chairman spoke withHarry Goldson, an employee who had the same duties as Chairman and whosupervised the shift prior to Chairman's.Goldson told Chairman that therespondent knew that Chairman was "with" the men and that if he testified itmight not help him with the company aDespite the warnings he received, Chair-man attended the November 30 session of the representation hearing and testified.The transcript of the representation hearing shows that Chairman testifiedat length and in support of the Union's position as heretofore quoted from thedecision of the Board.He testified during the morning session and also duringthe early part of the afternoon session which began at 1: 45 p. M. Testimonywas also given by three officials of the respondent, Vice-President Jacob J.Shapiro, Chief Engineer George Kende [Politzer's immediate superior], andPolitzer.Kende and Politzer testified that they attended the hearing on shortnotide and without prior preparation, but their testimony supported the positionadvanced by the respondent and differed substantially from Chairman's.After he testified, Chairman went to the plant and began working on hisregular shift.At about 7 p. in. he left the plant with Goldson for his dinner.They met Kende on the steps outside the plant and Kende and Chairman engagedin an acrimonious exchange over the testimony that had been given at thehearingIn the course of the discussion Kende told Chairman that he had perjuredhimself.'Chairman said that Kende was a liar and inquired whether Kendewas a professional engineer and when Kende said he was not, Chairman toldhim that he was the ranking engineer at the plant and would support the men.The next day Kende sent for Chairman's application for employment andalso summoned Politzer to his office.Kende described his state of mind inthe following language :And I repeat, here is this man who had been with us only a few weeks, ina responsible position, in charge of one shift of mainenance mechanics, whoseemed to be; I was quite certain of this, seemed to be either ignorant ofthe true facts regarding the organization within the company, responsibilityof employees of supervisors or if that was not the case, then lie was delib-erately lying, not in one instance but in many instances, all afternoonI felt, therefore, that there was definite doubt regarding his suitability fora supervisory position of that nature.8Goldson and Chairmanwere in substantial agreement as to the substance of this con-versation.Goldson further testified that Politzer told him to pass that information on toChairman and that it was meant as a friendly warningThis testimony is credited.* It is evident from the test?mony of Chairman, Kende, and Goldson that the encounterwas brief and very heatedThe undersigned has not accepted the full testimony of any of-these witnesses as to the incident, but baseshis findingson an evaluation of the completetestimony.5There is a dispute among the witnesses as to whether Kende actually heard Chairmantestify at the afternoon session.Chairman testified that he left the healing room in mid-afternoon and met Politzer and Kende in the lobby of the building on their way to thehearing room, and that Politzer then introduced Chairman to Kende since they had not yetmet.Kende testified that he and Politzer arrived at the hearing room at or near the startof the afternoonsession andheard Chairman testify.Politzer had no clear recollection ofwhen he got to the hearing or whether he saw Chairman on that day. The transcript ofthe hearing shows thatChairman testified shortly afterthe beginning of the afternoonsession andthat Kendeand Politzerwere thelast two witnessesand testified much later.In addition,Kende was uncertain as tothe identityof other witnesseswho testified thatAfternoon.The undersigned credits Chairman's testimony. UNIVERSAL CAMERA CORPORATION391Politzer told Kende that Chairman's work was satisfactory.Then PersonnelManager Irving Weintraub arrived with Chairman's file and Kende proceededto study the application for employment.Kende referred to a reference froman employee of a foreign language newspaper and said he thought that the news-paper was communisticHe also stated that he thought that Chairman was aCommunist.Weintraub replied that that made no difference.The conferenceconcluded when Kende told Politzer to keep an eye on Chairman 8 A few dayslater Politzer told Kende that lie had checked with Goldson and had been toldthat Chairman was not a CommunistWord of the confer;ence was relayed to ChairmanBarkins, an employee, toldChairman that Kende had asked for his application. Politzer told him thatKende was angry and wanted him to apologize and that he had better do so andthat "they" were after his scalp and would try to get something on him to dis-miss him! Politzer also told Goldson about his conference with Kende andWeintraub, said that he thought some method would be used to discharge Chair-man and told Goldson to tell Chairman of it.Goldson did so.'2.The incident on December 30, 1043On the night of December30, 1943,Personnel Manager Irving Weintraub was atthe plantand patrolledthe various departments.His purpose in doing so,Weintraub testified,was to make sure that there was no slackening of workduring the holiday season since the respondent was then engaged almost exclu-sively in war production.During theevening Weintraub passed Frank Kollisch,a maintenance mechanic,several times and noticed that he was standing in the doorway of the mechanics'shop apparently doing nothing.Weintraub then took Kqllisch to Chairman whowas in Politzer's office.Weintraub told Chairman that he had seen Kollischloafing and wanted him sent home. Chairman said that Kollisch was standingby for emergency duty.When Weintraub insisted that Kollisch be sent home,6The above description of the conference of Kende, Politzer, and Weintraub is based ontheir testimony which was in substantial agreement.Politzer and Kende differed as towhether Politzer had volunteered to keep an eye on Chairman or whether Kende had sug-gested it.Kende and Weintraub differed as to whether Kende actually called Chairman acommunist.However the general course of the conversation is clearPolitzer testified in detail as to his state of mind during this period.He testified thatthe maintenance men spoke to him concerning their treatment and that some of them saidthat the companywas not fair and that he agreed with them.He also stated that be feltresentment against the company because he was notconsultedby top management concern-ing themen under his supervisionHe further testified that prior to this hearing he hadreconsidered his position and felt that he had been wrong in his attitude towards the com-panvand that his feelings might have led him to color the truth in 1943 and 1944.The testimony does show that at the time of the incidents herein Politzer was friendlywith Chairmanand did try to help him. It is undenied also,as appears later, that Polltzeropposed Chairman'sdischarge.However, Politzer was uncertain and confused in histestimony.The undersigned found his testimony in many respects to be vague andunreliable.As to his warning to Chairman, Politzer testified that he might have used language tothe effect that the company was trying to "get" Chairman for testifying,but that he couldnot recall it.He denied that he was ever told this by any company official.8Chairman also testified that Goldson told him that he had overheard a conversationbetween Kende and Vice-President Shapiro to the effectthat theywould find a pretext todischarge him.Goldson denied this and his denial is credited.Goldson testified that hedid tell Chairman that his testifying would not do him any good with the company andthat he might have used Shapiro's name in that connection because, in his mind, Shapiroand the company were synonymous 392DECISIONS OF NATIONALLABOR RELATIONS BOARDChairman said Politzer was his superior, that he would only take his orders fromhim, and refused to carry out Weintraub's orderAfter a further exchange ofwords during which, Chairman testified, Weintraub said he had power from theWar Department to kill him, Chairman said to Weintraub, "if you are drunk,please go home and sleep it off."Weintraub then ordered Chairman to leaveand the latter refused.Weintraub attempted without success to telephone aguard.He then rushed out of the office.Weintraub i eturned in a short while with Al Salinsky,a uniformed guard.Joseph Zicarelli, a maintenance mechanic and shop steward for the Union,had heard some of the prior conversation between Chairman and Weintraub.He intervened when Salinsky entered Chairman's office and remonstrated withChairman and Weintraub.He was able to get both men to agree to shake handsand forget the incident.There is complete disagreement between the witnesses for the Board and therespondent as to what took place immediately thereafter.Zicarelli and Chair-man testified that Weintraub and Salinsky left and that they completed theirshifts without further incident.Chairman testified that he closed windows andlocked things up because there would be no work the next two night shifts.'Weintraub testified that after he had shaken hands with Chairman he startedto leave and then heard Chairman again say that he was drunk. Then, Wein-traub, testified, he ordered Salinsky to put Chairman out of the plant and thisorder was carried out in spite of protestations from Zicarelli 10 Salinsky testi-fied that he put Chairman out of the plant at Weintraub's order. Sam Pearl,foreman of an optical department shift, testified that he saw part of the afore-mentioned events fromoutside Chairman's office and that lie saw Weintraubcome up to the office with Salinsky and heard him say "there's your man," analthat a minute or two later he saw Salinsky come out with Chairman withZicarelli and Weintraub following them.Salinsky's version of the events of December 30 differed markedly from thetestimony of Weintraub.Salinsky testified that he did not go to Chairman'sofficewith Weintraub;Weintraub testified to the contrary.Salinsky could notrecall Chairman and Weintraub shaking hands and the circumstances surround-ing it ; Weintraub and the witnesses for the Board were in substantial agreementon that pointThe respondent contends that in spite of these divergencies, whichitattributes to Salinsky'snervousness at the time of the incident.Salinskyand Weintraub were in agreement that Chairman was ejected from the plantand that this version was the correct one.However, the inconsistencies in thetestimony of Salinsky and Weintraub cast doubt on the reliability of theirtestimony.On the other hand, the undersigned was impressed with Chairman'stestimony as being a correct recital of events as they transpired. In importantaspects, Chairman's testimony was corroborated by witnesses for the respondent.While the undersigned has not fully credited his version of certain conversa-°Maintenancemechanics Joseph Morano and Ernest Werneburg testified that they wereon the shift following Chairman'sand that they worked the shiftstartingmidnightDecember 30, 1943, and ending in the morning of December 31The respondent also intro-duced in evidence a notice which had been posted notifying that shift that it would be paidin the morning of December 3110 John E Kearns testified that he had investigated the charges herein while serving asField Examiner for the BoardHe testified that he talked with Weintraub with referenceto obtaining Chairman's time card and that the latter had told him that Chairman hadcompleted his shift on the night in questionHowever,he also testified that Weintraubsaid that Salarsky escorted Chairman from the buildingAll witnesses agreed that theincident occuiied near the end of the shift UNIVERSAL CAMERA CORPORATION393tions, the undersigned does credit his version of the events on the evening ofDecember 30, 1943, as corroborated by Zicarelli, and concludes that Chairman wasnot elected from the plant.3.Events between December 31, 1943. andJanuary 24, 1944The day after his encounter with Weintraub, Chairman spoke to Politzer.Chairman, according to his testimony herein, gave Politzer his version of theevents of the previous evening, told Pohtzer that Weintraub had been drunk,and asked Politzer whether Weintraub could give him orders. Politzer, Chairmanfurther testified, replied that Weintraub was acting "out of order" and said thathe would see to it that Weintraub kept his promise to forget the incident.Politzer denied the substance of Chairman's testimony.He testified that Chair-man had told him that Weintraub had had him put out of the plant and askedwhetherWeintraub could discharge him.Politzer, continuing his testimony,stated that he told Chairman that Weintraub did not have the right to dischargehim and that he would support him. Politzer testified that he then questionedseveral employees, but could not obtain corroboration of Chairman's claimthat Weintraub was drunk and reported this to Chairman later in the day. Theundersigned credits Chairman's testimony especially since lie continued workingwithout interruption and concludes that lie did not tell Politzer that he wasejected.Politzer also spoke with Weintraub about the incident.Weintraub testifiedthat he saw Politzer the morning after the incident, and started to tell Politzerabout it, but Politzer said that he already knew of it, that Chairman was re-signing and would leave in 10 days or 2 weeksWeintraub testified that hereplied that that would be satisfactory, and that he would not press the matter,but that Politzer should make sure that Chairman left at that time.Politzer testified that he first spoke with Weintraub on the morning of thesecond work day after the incident and that the conversation was as follows :He said, "I hear you have been investigating me as to whether I wasdrunk or not "I said, "Yes."He said, "You ought tn.know me better than that, that I don't drink. Iwas dead tired that night-the night of December 30-and I had been onmy feet all day and that was late in the night and there was a lot ofpressure on me and I was then e under explicit order of Mr Githens "Q.Who is that?A.Mr. Githens?Q. Yes. Spell that.A. G-i-t-h-e-n-s.Q.Who is Mr. Githens?A. The president'of Universal Camera0. Yes?A. "You know damn well that I wouldn't drink under conditions likethat.Iwas here to see that there was no drinking" This is Weintraubtalking."I was going to forget this whole matter with Imre but since heis raising the issue of drunkenness, I want him fired."Politzer further testified that he argued with Weintraub over this decision,butWeintraub was adamant. Continuing his testimony. Politzer stated thatwhen he told Chairman of this conversation, Chairman said that the men werek 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot backing him up and that he would quit in about ten days and submit hiswritten resignation in a few days.Politzer then relayed this information bytelephone to Weintraub who agreed to abide by the arrangement.The testimony of Politzer as summarized above differed in important respectsfrom that of Weintraub. The undersigned from his observation of the witnessescredits Politzer's version rather than Weintraub's as more in accord with theprior events.However, the undersigned rejects Politzer's testimony that Chair-man said that he would resign. Chairman clearly felt that he was in the rightin his argument with Weintraub.His insistence on testifying in the representa-tion hearing in spite of contrary advice and warnings from his associates indi-cates that he would not be swayed by the opinion of others when he had fixedideas.In addition, although Politzer testified that Chairman agreed to submita written resignation in a few days, there is no proof that he submitted one orwas asked to submit one.This is not to say that the subject of resignation was not discussed by Politzerand Chairman.According to Chairman's credited testimony, he had anotherconversation with Politzer around January 11 or 12, 1944, in which Politzer saidthatWeintraub was still angry and wanted to bring the incident up again andPolitzer then asked whether Chairman would not consider resigning. Chairmanrefused.Weintraub testified that on January 24, 1944, he first noticed that Chairmanhad not resigned within the prescribed time and asked Politzer why Chairmanhad not left 11 Politzer replied that Chairman had changed his mind and wouldnot resign.Weintraub insisted that Chairman leave, declaring that it wouldlower his prestige if he could be called "drunk" without any punishment. ThenPolitzer questioned Weintraub's authority to order Chairman's dischargePol-itzer and Weintraub went to Kende, Politzer's superior, and told him of theirdispute, including the surrounding circumstances.Kende upheld Weintraub.Politzer then returned to his office and filled out a termination slip for Chairmannoting that he was discharged for "misconduct" and that the discharge waseffective as of January 25.On January 25 Chairman was stopped by a guard as he attempted to,enterthe plant and was sent to Weintraub's office.Weintraub told him that he wasdischarged for misconduct, but refused to give Chairman a written statementto that effect. Chairman then said, "For your misconduct, you fired me. So long."Chairman was then escorted to Politzer's office by Salinsky, the guard, and pickedup his personal possessions.While there, he spoke with Politzer and the latterassured him that he had been satisfied with his work and did not want to dischargehim.ConclusionsWhile there was a great deal of conflict among the witnesses as to the cir-cumstances leading up to Chairman's discharge the basic events are discernible.Chairman, shortly after his employment, interested himself in the efforts of themaintenance mechanics to secure union representation.He appeared at therepresentation hearing and gave testimony favorable to the position which amajority of those mechanics were advocating and which was opposed to theposition taken by the respondent.11The findings as to the events leading up to the decision to discharge Chairman are basedon the testimony of Weintraub and Politzer primarily, and also the testimony of Kende andChairman as to later developments.Weintraub and Politzer did not agree on importantdetails and the findings are based upon a reconciliation of their testimony. UNIVERSAL CAMERA CORPORATION395Chairman received warnings from Goldson and Politzer both beforeand aftertestifying that his conduct would bring him into disfavor with the respondent.However, Politzer, although Chairman's immediate superior, was clearlydealingwith Chairman as an equal and was giving him hispersonal opinion meant as afriendly warning.Politzer supported and defended Chairman throughout hisemployment and while his recollection as to past events has not been fullycredited there is no dispute as to this background fact. In any event, there isno proof that Politzer ever had any information or instruction from his superiorsas to the respondent's attitude toward Chairman before his conference withKende and Weintraub, on the day following the November 30 session of therepresentationhearing.Kende was aroused by Chairman's testimony which differed from his own.He spoke to Chairman and the two had a violent quarrel. The next day Kendecalled for Chairman's application and reviewed it with Politzer and Weintraub.He was clearly very angry and dissatisfied with Chairman.However, Politzersaid that Chairman's work was satisfactory and Weintraub brushed aside Kende'svoiced belief that Chairman was a Communist.While Politzer felt after thisconference that Chairman's position was in jeopardy, and told Chairman so,there is no proof that the conference resulted in any plan for Chairman'sdischarge.Nothing happened after that conference for almost a month.Then Chair-man and Weintraub had their encounter on the night of December 30.Whilethe Board contended that Weintraub brought on the argument as part of apre-arrangedplan to effect Chairman's discharge, the facts and circumstancespoint to the opposite conclusion and indicate that the twoprincipals had aviolent and sudden clash of tempers. The undersigned deems it unnecessary todecide whether Weintraub was actually drunk, as Chairman claimed. Nor is itnecessary to decide the precise scope of Weintraub's authorityon the night ofDecember 30, 1943.12Again, whether Weintraub was morally justified in actingas he did is beside the point. The undeisigned concludes that his conduct thatnight was not actuated by reason of Chairman's pro-Union testimony at therepresentationhearing.The exact sequence of events thereafter is not very clear chiefly becausePolitzer, who occupied the key position and was in a position to know the standstaken by Weintraub and Chairman, gave testimony which the undersigned foundwas not wholly reliable.Although Chairman and Politzer discussed the question of resignation, theundersigned is convinced that Chairman did not tell Politzer that he would resign.However, Politzer did tell Weintraub that Chairman was resigningWhetherhe wag, motivated therein by an honest mistake or by the thought that the quarrelbetween Weintraub and Chairman might be soon forgotten if action was delayed,is not clear.On January 24,. Weintraub insisted on the termination of Chair-man's employment and was upheld by Kende.The Board contended that the incident of December 30 had been settled ami-cably by Chairman and Weintraub and that it had been revived several weekslater and used as a pretext for Chairman's discharge when the actual reasonwas that he had testified at the representation hearing.Chairman and Wein-traub had shaken hands on December 30, but the credited testimony indicatesthatWeintraub did not dismiss the incident from his mind, but chose to makean issue of it when lie learned that Politzer was investigating his conduct."Chairman knew Weintraub as the personnel manager.However,the scope of Wein-traub's authority had never been delimited,as Politzer Indicated in his own testimony. 396DECISIONSOF NATIONALLABOR RELATIONS BOARDChairman also testified that about the middle of January Politzer told himthat Weintraub was making a personal issue of the dispute.After considering the entire testimony, the undersigned is not persuaded thatthe allegation of Chairman's discriminatory discharge has been established.The contention of the Board that Kende and Weintraub entered into some ar-rangement to discharge Chairman on a pretext has little basis in the actualtestimony and rests principally on surmise.Kende had shown animus towardChairman after his encounter with Chairman on November 30, but there is notsufficient proof to establish an arrangement between Kende and Weintraub topenalize Chairman for testifying.A final consideration is Kende's motive inupholding Weintraub's demand that Chairman be dischargedIn view of all thefacts and circumstances the undersigned is not persuaded that Kende based hisdecision on any animus toward Chairman for testifying rather than on anevaluation of Weintraub's request based upon its merits. It will therefore berecommended that the complaint be dismissed.Upon the basis of the foregoing findings of fact " and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.The operations of the respondent, Universal Camera Corporation, constitutetrade, traffic, and commerce among the several States, within the meaning ofSection 2 (6) and (7) of the Act.2.International Brotherhood of ElectricalWorkers, Local No. 3, affiliatedwith American Federation of Labor, is a labor organization, within the meaningof Section 2 (5) of the Act.3.The respondent has not engaged in unfair labor practices, within the mean-ing of Section 8(1) and (4) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the complaint against Universal Camera Corpora-tion, New York, New York, be dismissed.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of service ofthe order transferring the case to the Board, pursuant to Section 20338 of saidRules and Regulations, file with the Board, Rochambeau Building, Washington25, D. C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof ; and anyparty or counsel for the Board may, within the same period, file an original andfour copies of a brief in support of the Intermediate Report. Immediately uponthe filing of such statement of exceptions and/or briefs, the party or counsel forthe Board filing the same shall serve a copy thereof upon each of the otherparties and shall file a copy with the Regional Director.Proof of service on the;s13The respondent submitted four proposed findings of fact.Of these, items 1 and 2 areaccepted, item 3 is rejected, and it is unnecessary to rule on item 4 in view of the findingsherein.Respondent submitted a proposed conclusion, of law and this has been accepted. UNIVERSAL CAMERA CORPORATION397other parties of all papers filed with the Board shall be promptly made as re-quired by Section 203.65.As further provided in said Section 203.39, shouldany party desire permission to argue orally before the Board,request thereformust be made in writingto the Board within ten (10) days from the date ofserviceof the order transferring the case to the Board.SIDNEYL.FELLER,Trial Exum'irier.Dated February 18, 1947.